                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

GERALDINE BORCZYK,                        *
                                          *
              Plaintiff,                  *
                                          *
       v.                                 *      Civil Action No. 18-11532-IT
                                          *
NANCY A. BERRYHILL,                       *
     Acting Commissioner of               *
     Social Security Administration       *
                                          *
              Defendant.                  *

                                         ORDER

                                    December 17, 2018

TALWANI, D.J.

       After considering the Magistrate Judge’s November 16, 2018 Report and

Recommendation [#8], and noting that there has been no objection, the court hereby ACCEPTS

and ADOPTS the Report and Recommendation [#8] for the reasons set forth therein. The

Complaint [#1] is DISMISSED.

       IT IS SO ORDERED.

                                                        /s/ Indira Talwani
                                                        United States District Judge
